DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1-2 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinagawa et al. (US 2016/0124687).
Shinagawa et al. discloses a medium feeding device comprising:
                           a feeding roller (FIG. 3: Roller RA) that is provided in a medium feeding path through which a medium is fed and that feeds a medium downstream by rotating in a forward direction in response to power of a motor (FIG. 3: Motors 41, 43);
                           a nip roller (FIG. 3: Roller RB) that is provided in the medium feeding path and that nips a medium in cooperation with the feeding roller and rotates; and
                           a controller (FIG. 3: Control unit 14) configured to control the motor, wherein based on an increase in a variation value varying in accordance with a drive load of the motor (FIG. 6, step S2: Detect conveyance load in leading end area), the controller controls the motor and causes the feeding roller to start a medium feeding operation (paragraph [0068]: The increase in the conveyance load due to the thickness of the booklet PA is detected and the change in the current of the motors (41 and 43) are made accordingly).
Regarding to claim 2: wherein the controller emits a notification sound when an increase in the variation value exceeds a threshold value (Pagraph [0081]: When the main feed motor is in an overload state, a paper jam report is displayed).
Regarding to claim 5: further comprising a medium detection portion that is provided upstream of the feeding roller in the medium feeding path and that detects passage of a medium, wherein when not detecting an increase in the variation value, even if a predetermined time elapses from the medium detection portion detecting passage of a leading end of a medium, the controller emits an alert prompting insertion of the medium (FIG. 3: The insertion detectors (51, 54) disposed on the upstream side of the supply/feed rollers detect the leading end of the print medium inserted between the rollers).
Allowable Subject Matter
2.	Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding to claim 3: The primary reasons for the indication of the allowability of the claim is the inclusions therein, in combination as currently claimed, of the limitation that when the medium detection portion detects passage of a leading end of a medium, the controller controls the motor to rotate the feeding roller in a reverse direction that is opposite to the forward direction, and when detecting an increase in the variation value with the feeding roller being rotated in the reverse direction, the controller changes a driving direction of the motor and starts the medium feeding operation is neither disclosed nor taught by the cited prior art of record, alone or in combination.
Claim 4 is allowed because it depends on claim 3.
				CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853